Case 3:16-cv-01130-BJD-JRK Document 126 Filed 01/27/20 Page 1 of 16 PageID 3305




                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                            JACKSONVILLE DIVISION

    JUDITH WALTON,                               CASE NO. 3:16-cv-1130-J-39JRK
            Plaintiff,
    v.
    FLORIDA DEPARTMENT OF
    CORRECTIONS, et al.,
            Defendants.

              PLAINTIFF’S RESPONSE TO MOTION FOR SUMMARY
                   JUDGMENT BY DEFENDANT CRISWELL

         COMES NOW the Plaintiff, through counsel, and responds to Defendant

 Criswell’s Motion for Summary Judgment and would show that Defendant

 Criswell seeks Summary Judgment on these grounds:

 a. The 42 USC 1983 Count is barred by the Statute of Limitations;

 b. The Facts Do Not Sufficiently Establish a Claim for Excessive Force;

 c. Conspiracy Count Is Barred by Intracorporate Conspiracy Doctrine;

 d. The Facts Do Not Sufficiently Establish a Claim for Conspiracy;

 e. The Wrongful Death Count is barred by the Statute of Limitations;

 f. Criswell’s Acts Were Not the Proximate Cause of Smith’s Death.

            STATEMENT OF DISPUTED AND ADDITIONAL FACTS

         Plaintiff incorporates by reference the facts alleged in her response to the

 Motions for Summary Judgment by the other Defendants. Plaintiff responds to

 Defendants Statement of Undisputed Facts as follows:



                                             1
Case 3:16-cv-01130-BJD-JRK Document 126 Filed 01/27/20 Page 2 of 16 PageID 3306




       1. Facts Admitted and Disputed

       Plaintiff admits that on July 3, 2012, Frank Smith was a prisoner of the

 Florida Department of Corrections (FDC) at Union Correctional Institution (UCI),

 convicted of serious felonies, that Smith was housed in T Dorm, a unit for the

 mentally impaired, where Lieut. Joseph Allen and Officer Brian Norman were,

 respectively, Administrative Lieutenant and Administrative Officer. Admitted that

 Smith had a long history of paranoid schizophrenia and other mental health issues,

 suffered hallucinations, hears voices, and had attempted suicide.

       Disputed that Smith had a history of falling and injuring himself but rather

 that Smith had a history of being beaten by officers in T Dorm where his injuries

 were often blamed on self-harm, (ECF 124-1, FDLE Report at 20, Williams Sworn

 Statement; ECF 124-12, Harris Sworn Statement at 3, 4, 6, 9). Disputed that

 Criswell had “no issues” with Smith in that Sgt. Criswell was specifically

 associated with beatings of Smith in T Dorm. (Id.).

       Admitted that Smith was taken to Shands Hospital in Gainesville with a

 head injury, a contusion on his forehead, blood in his left ear and blood on his lip,

 but the transport was on June 26, 2012, not June 27. (See Exh. 2, Shands Medical

 Records at 1). But disputed that it was “after falling.” Rather, Smith was being

 beaten by Criswell and others, for trying to insist that officers take off his cuffs

 through the food slot rather than inside his cell where inmates could be beaten



                                            2
Case 3:16-cv-01130-BJD-JRK Document 126 Filed 01/27/20 Page 3 of 16 PageID 3307




 without witnesses. (ECF 124-1, FDLE Report at 20, Williams Sworn Statement).

       Admitted that Smith was discharged from Shands Hospital to go back to

 UCI on July 3, 2012, and that he was transported by Sgt. Criswell and Officer

 Hough with Sgt. Eric Cagle and Officer Michael Schaffer as escort. But disputed

 that Sgt. Criswell was the officer originally assigned to Smith. Rather, Criswell

 received a phone call that morning telling him to switch from inmate Leslie Smith

 to Frank Smith. (ECF 124-1, FDLE Report at 53, Criswell Sworn Statement).

       Admitted that Smith was reluctant to go with Criswell and that he urinated

 on himself, that he was escorted to the van and placed in the back and secured in

 the seat. Admitted that Sgt. Criswell was the driver and Officer Hough was the

 passenger and that Cagle and Schaffer were following the van. Admitted that there

 was a Plexiglas divider lined with a metal grate on the prisoner’s side.

       Disputed that Smith banged his head on the divider since the metal grate

 would have left marks on his head and face and witnesses state he had none. (ECF

 124-1, FDLE Report at 42-43, Cagle Sworn Statement). Disputed that Smith

 removed his lap seat belt since Criswell admits he was still secured by a second

 buckle that could only be unlocked with a key. (ECF 124-1, FDLE Report at 80,

 Criswell Sworn Statement). Admitted that Smith kicked and broke a van window.

       Admitted that Criswell stopped the van and entered the prisoner

 compartment and used his Electronic Immobilization Device (EID) on Smith.



                                           3
Case 3:16-cv-01130-BJD-JRK Document 126 Filed 01/27/20 Page 4 of 16 PageID 3308




 Disputed he used no further force after using the EID. Officer Hough sitting in the

 front seat saw Criswell use “several knee strikes,” which Criswell continues to

 deny doing. Criswell noted no blood on Smith when he entered the van but later,

 Lieut. Allen noticed blood on the front of Smith’s shirt as he left the van. Allen said

 Smith was walking unsteadily as they headed toward the Movement Center. (ECF

 124-10, Allen Sworn Deposition at 2, 5). Defendant Norman said Smith was

 “stumbling” and that “he had some sort of injury to be stumbling around.” (ECF

 124-9, Norman Sworn Statement at 4, 9).

       Admitted that after Criswell used his EID, Criswell held Smith down and

 Smith did not resist. Admitted that Criswell called his Officer in Charge (OIC),

 Capt. Wilfred Ellis and told him what happened. Admitted that Hough drove the

 transport van to the UCI Movement Center. Disputed that Criswell was surprised at

 not seeing a camera waiting for them if, Criswell had really not told Capt. Ellis of

 the use of force in the van since a camera would only be called if Ellis was made

 aware of that fact. Admitted that there was no camera at the Center. Admitted that

 inside the Movement Center Smith suffered an injury that rendered him

 quadriplegic. Disputed that Criswell had no history of excessive force but admitted

 that he had never been disciplined for it. (ECF 124-1, FDLE Report at 20, Williams

 Sworn Statement; ECF 124-12, Harris Sworn Statement at 3, 6, 9).

       Admitted that Frank Smith’s family called an attorney when they had trouble



                                            4
Case 3:16-cv-01130-BJD-JRK Document 126 Filed 01/27/20 Page 5 of 16 PageID 3309




 getting to see Mr. Smith in the hospital but disputed that what was meant by

 “investigating what happened to him” referred to his being beaten by officers, but

 rather referred to trying to find out where FDC had taken Smith after he left

 Shands Hospital. Admitted that suit was filed on September 6, 2016, more than

 four years after Smith’s death, but further submitted that September 4, 2016, was a

 Sunday, and that September 5, 2016, was Labor Day, so the first business day after

 Friday, September 2, 2016, was Tuesday, September 6, 2016.

       2. Additional Material Facts

       On June 26, 2012, Frank Smith was taken to Shands with an unexplained

 head injury. He was at Shands for a week and was to be returned on July 3, 2012.

 Captain Wilfred Ellis was the Officer in Charge on that day. Someone called

 Transport Officer Sgt. Rodney Criswell and re-assigned him from Lester Smith to

 Frank Smith. (ECF 124-1, FDLE Report at 53).

       Smith asked Criswell to be permitted to use the restroom but ended up

 urinating on himself. Criswell reported

 that he stopped the van on County Road

 231 at about 3:45 p.m. (Exh. 1, UOF

 Incident Report at 1) because Smith was

 being disorderly. The Reception and Medical Center is on the route from

 Gainesville to UCI and would have been 18 minutes closer if he needed to stop the



                                           5
Case 3:16-cv-01130-BJD-JRK Document 126 Filed 01/27/20 Page 6 of 16 PageID 3310




 van and inspect the damage.1 (ECF 125-3, Google Maps, RMC to UCI). When

 Criswell stopped the van and used his EID on Smith, he also used knee strikes,

 according to Officer Dustin Hough. (ECF 124-1, FDLE Report at 57). Criswell

 denied having struck Smith. (ECF 77 at ¶¶ 49, 50).

          Criswell reported making a phone call from the back of the transport van to

 his Captain, Wilfred Ellis, who was Officer in Charge (OIC) that day. Criswell got

 his correctional certificate in 1998 (ECF 106-1, Criswell Deposition, at 6:23-25),

 so by 2012, he was a 14-year officer and a sergeant. He also trained other officers.

 (ECF 106-1 at 8:17-18). A jury could reasonably infer that he knew that since force

 had been used on Smith, it would be required for Ellis to have a video camera

 waiting for the van. And yet Defendant Ellis claims Criswell never told him that

 earlier on the phone. (ECF 124-1, FDLE Report at 72).

           As Lieut. Allen and Officer Norman removed Smith from the van, Allen

     saw blood on his shirt. Criswell did not recall seeing any blood on Smith when he

     entered the van or any marks on his head or face from banging against the metal

     grid divider. (ECF 106-1, Criswell Deposition at 21:1-10).

           At the close of the Department of Corrections Administrative Investigation,

     it was recommended that the allegation against Sergeant Rodney Criswell for


 1
  Criswell admitted to SA Mark Baker that he often taught the DOC “Outside Escort” class but
 didn’t know he was prohibited from stopping on the road during a transport. He said he served a
 40-hour suspension for violating DOC policy. (ECF 124-1, FDLE Report at 54).


                                                6
Case 3:16-cv-01130-BJD-JRK Document 126 Filed 01/27/20 Page 7 of 16 PageID 3311




  Improper Conduct, in violation of F.A.C Chapter 33-208.002(1), Failure to

  Follow Oral or Written Instructions and F.A.C. Chapter 33-208.002(10),

  Negligence, be termed “Sustained.” It was found that Criswell violated Security

  Procedure 602.024(7)(D) which states:

       Incidents involving inmate disruption, e.g., fighting, assaults, damaging the
       transport vehicle, etc., require that the transporting officers cautiously assess
       the seriousness of the situation and determine whether it requires immediate
       intervention or can wait until assistance can be obtained from the nearest
       Department facility or other law enforcement facility in the immediate area.
       If possible and if time permits, the transport vehicle should be diverted
       immediately to the nearest secure Department facility. Only as a last resort
       and after notifying the nearest Department facility and/or local law
       enforcement entity should the vehicle stop and the security of the caged area
       be compromised to address the situation. The armed officer should maintain
       a safe distance from the vehicle at all times while the other officer attempts
       to resolve the situation.

        Sergeant Criswell admitted to stopping the transport van on the side of

  County Road 231 somewhere around the Lake Butler area and breaching the

  secure caged area of the van. Criswell did not notify the nearest Department

  facility and/or local law enforcement prior to stopping the van and breaching the

  secure caged area despite being in close proximity to RMC. Sergeant Criswell’s

  actions could have jeopardized officer safety as well as public safety.

        Sergeant Criswell was suspended without pay from his position of

  Correctional Officer Sergeant for forty (40) hours due to his violation of policy.




                                           7
Case 3:16-cv-01130-BJD-JRK Document 126 Filed 01/27/20 Page 8 of 16 PageID 3312




                               MEMORANDUM OF LAW

       Summary judgment is appropriate when pleadings and evidence demonstrate

 “there is no genuine issue as to any material fact and that the movant is entitled to

 judgment as a matter of law.” Fed.R.Civ.P. 56(c). A party seeking summary judgment

 has the initial burden to show the absence of a genuine dispute of material fact. See

 Celotex Corp. v. Catrett, 477 U.S. 317, 323, 106 S.Ct. 2548, 91 L.Ed.2d 265 (1986).

      A. 1983 Statute of Limitations Was Tolled by Delayed Discovery

       Defendants concede that for a § 1983 claim, the statute of limitations “does

 not begin to run until the facts that support a cause of action are apparent or should

 be apparent to a person with a reasonably prudent regard for his rights.” Mullinax

 v. McElhenney, 817 F.23 711, 716 (11th Cir. 1987).

       Frank Smith was a mentally-impaired inmate at UCI, Dorm T, a mental

 health dorm. (ECF 125-4, Individualized Service Plan Review at 1-2). He was

 diagnosed with Schizophrenia, paranoid type. (Id.). Smith had hallucinations and

 heard voices of Sam and Henry who told him about his family. He said “Sam” told

 him to put a noose around his neck, which he did. (Id.). An inmate with whom

 Smith shared a housing area, Lester Williams, said Smith “couldn’t always

 comprehend what he was being told to do. (ECF 124-1, FDLE Report at 20). After

 his injury and return to Shands Hospital, Surgeon Maryam Rahman told the family

 there was a real possibility that Smith would be quadriplegic. (ECF 125-5, Shands



                                            8
Case 3:16-cv-01130-BJD-JRK Document 126 Filed 01/27/20 Page 9 of 16 PageID 3313




 Records at 591). They requested aggressive care and asked to visit. (Id.).

       When Frank Smith’s sister Kimberly Walton was asked at deposition if she

 believed her brother was in the hospital because he “banged his head,” she replied,

 “I couldn’t say nothing, no.” When Ms. Walton was asked: “When was the first

 time that you thought that the officers may have hit him, or there was a question

 about his death?” She responded that her initial concern was to visit her brother

 and to find out where he had been taken. (ECF 107-1, Kimberly Walton Deposition

 at 30:6-24). Ms. Walton was frustrated at not being able to find her brother.

 Nowhere does she claim insight into the cause of his death.

       Ms. Walton was asked: “In the Paragraph 7 (of her declaration), it says, “

 ‘We didn't learn that there was any reason to believe that Frank was beaten to death

 by officers until sometime in August 2016, when we had Mr. Cook file this

 lawsuit.’ (ECF 107-1, Kimberly Walton Deposition at 33:4-12). This clearly refers

 to the FDLE investigation after Frank Smith’s death, which closed in 2015. Ms.

 Walton talks about asking an attorney to help find where DOC had taken her

 brother. (Id. at 34:19-35:3). The family was told Frank Smith “did it to himself.”

 They had no earlier notice of the facts that eventually gave rise to the instant

 lawsuit. The Waltons had notice of the potential cause of action in August 2016..

      B. The Evidence for Excessive Force Is Sufficient to Submit to a Jury

       In describing his use of force on the transport van, Defendant Criswell



                                            9
Case 3:16-cv-01130-BJD-JRK Document 126 Filed 01/27/20 Page 10 of 16 PageID 3314




  maintains that he used his Electronic Immobilization Device (EID) and had no need

  to use any other kind of force. Taking Criswell at his word for these purposes, there

  exists evidence that Criswell also used physical blows. His fellow corrections

  officer, Dustin Hough, has maintained that Criswell also used several knee strikes –

  which Criswell does not admit.

        Moreover, the officers who took Smith from the van remarked on other

  indicators of force that Criswell does not admit to. Defendants Allen and Norman

  both say that Smith was walking “unsteadily” or “stumbling” as he walked from the

  van. Defendant Allen also noticed blood on Smith’s shirt. Allen said that he felt that

  Smith may have been running on adrenaline as he left the van and just ran out. These

  observations constitute evidence, albeit circumstantial, from which a jury could

  reasonably infer additional unadmitted force.

        Frank Smith was certainly injured in the Movement Center since the injury

  that ultimately killed him would not have permitted him to walk from the van to the

  holding cell. But there appears to be no way to completely separate the injuries that

  Smith sustained in the van from those he sustained in the Movement Center so that

  both Criswell and also Allen and Norman should be held accountable for the

  indivisible injury and its ultimate result in Smith’s death.

       C. Criswell Cannot Rely on the Intracorporate Conspiracy Doctrine

        The intracorporate conspiracy doctrine is not applicable. The doctrine has



                                             10
Case 3:16-cv-01130-BJD-JRK Document 126 Filed 01/27/20 Page 11 of 16 PageID 3315




  been held not to apply to criminal behavior – whether it appears in a criminal or

  civil case. In one such civil case, the Eleventh Circuit held as follows:

         Accordingly, we hold that just as the intracorporate conspiracy doctrine
         cannot shield a criminal conspiracy from prosecution under the federal
         criminal code, the doctrine cannot shield the same conspiracy, alleging the
         same criminal wrongdoing, from civil liability arising under 42 U.S.C. §
         1985(2). Therefore, we reverse the district court's order dismissing
         McAndrew's § 1985(2) claim as barred by the intracorporate conspiracy
         doctrine and remand for further proceedings consistent with this opinion.

  McAndrew v. Lockheed Martin Corp., 206 F.3d 1031, 1034 (11th Cir. 2000).

        The officers involved in gratuitous beatings of inmates constituted

  essentially a gang of vigilantes who felt free to violate the Department rules and

  kept their worst actions hidden from at least some officials and inspectors.

  Defendant Criswell, in particular, was primarily motivated by his dislike of

  mentally ill inmates and was acting not primarily for his employer, but for his own

  interest in tormenting and abusing mentally ill inmates.

       D. There Is Evidence from Which a Jury Could Infer a Conspiracy

        Eleventh Circuit cases agree that in proving a conspiracy to violate

  constitutional rights, agreement between the conspirators may be proven by

  circumstantial evidence. Grider v. City of Auburn, 618 F.3d 1240,1260 (11th Cir.

  2010); Burrell v. Bd. of Trustees of Ga.Military Coll., 970 F.2d 785, 789 (11th

  Cir.1992); Am. Fed'n of Labor & Cong. of Indus. Organizations v. City of Miami,

  FL, 637 F.3d 1178, 1191 (11th Cir. 2011).



                                            11
Case 3:16-cv-01130-BJD-JRK Document 126 Filed 01/27/20 Page 12 of 16 PageID 3316




        In United States v. Ramsdale, 61 F.3d 825, 829 (11th Cir. 1995), the court

  said that “[p]articipation in such an agreement need not be proven by direct

  evidence — “a common purpose and plan may be inferred from a ‘development

  and collocation of circumstances.’” In other words, the existence of a conspiracy

  may, and often is, proven by “inferences from the conduct of the alleged

  participants or from circumstantial evidence of a scheme.” United States v.

  Tamargo, 627 F.2d 887, 888 (11th Cir. 1982); United States v. Knowles, 66 F.3d

  1146, 1155 (11th Cir. 1995).

        “In the absence of direct evidence of agreement among the defendants, a

  conspiracy can be established by circumstantial evidence sufficient to permit an

  inference of agreement.” Interstate Circuit, Inc. v. United States, 306 U.S. 208,

  221, 59 S. Ct. 467 (1939). As the court said in Edison v. Florida,

         Plaintiff need not produce a "smoking gun" to establish the "understanding"
         or "willful participation" required to show a conspiracy, but must show
         some evidence of agreement between the defendants. Rowe, 279 F.3d at
         1283-1284. See also Arline v. City of Jacksonville, 359 F. Supp. 2d 1300,
         1312 (M.D. Fla. 2005). Circumstantial evidence may be sufficient to
         establish a conspiracy if it proves the existence of the conspiracy. Burrell v.
         Board of Trs. of Ga. Military Coll., 970 F.2d 785, 789 (11th Cir. 1992).

  2007 U.S. Dist. LEXIS 843 (M.D. Fla. 2007). Plaintiff has pled a chain of events

  that goes far beyond simply working for the same government entity.

       E. Statute of Limitations Does Not Bar Wrongful Death Claim

        The limitations period for a Florida wrongful-death claim is ordinarily two



                                           12
Case 3:16-cv-01130-BJD-JRK Document 126 Filed 01/27/20 Page 13 of 16 PageID 3317




  years. See Fla. Stat. § 95.11(4)(d). But when the decedent is a “disabled adult,” a

  claim asserting murder or manslaughter may be brought at any time; there is no

  statute of limitations. See Id. § 95.11(10). This statute cites to 782.05, and 782.07,

  manslaughter or aggravated manslaughter of a disabled person, “a person who

  causes the death of any elderly person or disabled adult by culpable negligence...”

  See Fla. Stat. § 782.07(2). The element of culpable negligence is defined in Section

  784.05, Florida Statutes, as “an act which a reasonable person would know is likely

  to result in death or great bodily harm to another person, even though done without

  any intent to injure anyone but with utter disregard for the safety of another.” See

  J.C. v. State, 233 So. 3d 519, 521 (Fla. 2d DCA 2018).

        A jury could conclude that the Defendants committed a murder, or

  manslaughter of a disabled adult (which on the statutory culpable negligence

  standard would not be difficult on this record). Further, a jury could easily conclude

  that Smith was disabled based on his mental health impairment of paranoid

  schizophrenia. Thus, this Court should find that, because a jury could conclude that

  the individual FDC employees committed murder or manslaughter of a disabled

  adult vis a vis culpable negligence, the statute of limitations applicable to those

  individuals for the damages listed in Florida Statutes § 768.21 are being sought

  against those individuals, the statute of limitations contained in Florida Statutes §

  95.11(10) should apply to the Defendants as it relates to Plaintiffs’ claims.



                                             13
Case 3:16-cv-01130-BJD-JRK Document 126 Filed 01/27/20 Page 14 of 16 PageID 3318




       F. Criswell Cannot Escape Liability for Smith’s Injury and Death

        Defendant Criswell maintains that based on the testimony of Plaintiff’s

  expert, he cannot be liable for the death of Plaintiff’s decedent. That is a misreading

  of the facts and the law. Plaintiff’s expert pathologist, Dr. Kris Sperry, did say that

  Mr. Smith could not have walked from the van to the holding cell with the spinal

  injury that caused his paraplegia and death. However, that is not to say that Mr.

  Smith was uninjured when he left Criswell’s transport van.

        Defendants Allen and Norman have been fairly specific in noting indications

  of injuries to Smith as they removed Smith from Criswell’s van. Allen saw blood on

  Smith’s shirt. Criswell said did not recall seeing any blood on Smith when Criswell

  entered the van or any marks on Smith’s head or face from banging against the metal

  grid divider. (ECF 106-1, Criswell Deposition at 21:1-10). Criswell also said that

  other than the EID deployment, there was no need for any other force against Smith.

  But Dustin Hough, sitting in front seat of the van saw Criswell use “several knee

  strikes,” although Criswell denies it. Allen also said Smith was walking unsteadily

  as they headed toward the Movement Center. (ECF 124-10, Allen Sworn Deposition

  at 2, 5). Defendant Norman said Smith was “stumbling” and that “he had some sort

  of injury to be stumbling around.” (ECF 124-9, Norman Sworn Statement at 4, 9).

  The implication is that Mr. Smith had already suffered an injury that made him weak

  and unsteady and contributed to what they describe as a “fall” or “collapse.”



                                              14
Case 3:16-cv-01130-BJD-JRK Document 126 Filed 01/27/20 Page 15 of 16 PageID 3319




         The Florida Supreme Court has held that where a plaintiff sues the first of two

  successive tortfeasors and establishes liability, but the jury cannot apportion the

  injury between the two after both parties have had the opportunity to present

  evidence on the issue, the first tortfeasor will be liable for the entire injury. The

  requirement of proving proximate cause as it relates to the issue of apportionment is

  relaxed so as to allow recovery for the indivisible injury.

         Furthermore, “a tortfeasor should not escape responsibility when two

  independent causes both proximately contribute to cause an ultimate injury and

  plaintiff has done everything that could reasonably have been expected of her to

  segregate the damages as between the two accidents.” Gross v. Lyons, 721 So.2d

  304, 307 (Fla. 4DCA 1998). In such an instance, prior tortfeasors will be liable for

  whole injuries just as subsequent tortfeasors have been liable for entire

  unapportionable injuries, thereby providing full relief for proven injuries suffered by

  victims of negligence. Gross v. Lyons, 763 So. 2d 276, 279 (Fla. 2000)

         This represents an application of the “Indivisible Injury Rule” under which

  successive tortfeasors cause damages which the jury cannot apportion, thus giving

  rise to their liability for all of the damages. The Restatement (Second) of Torts

  provides for the apportionment of damages between various tortfeasors who

  contribute to injury if each tortfeasor's harm is “distinct” or there is a “reasonable

  basis for determining the contribution of each cause to a single harm.” Restatement



                                              15
Case 3:16-cv-01130-BJD-JRK Document 126 Filed 01/27/20 Page 16 of 16 PageID 3320




  (Second) of Torts § 433A (1965). Conversely, the Restatement explains that when

  “two or more causes combine to produce such a single [harm], incapable of division

  on any logical or reasonable basis, and each is a substantial factor in bringing about

  the harm, the courts have refused to make an arbitrary apportionment for its own

  sake, and each of the causes is charged with the responsibility for the entire harm.”

  Gross v. Lyons, 763 So. 2d 276, 279 (Fla. 2000)

          WHEREFORE, Plaintiff moves this Honorable Court to DENY the

    Motion for Summary Judgment by Defendant Criswell.

                                            Respectfully submitted,

                                            s/ James V. Cook
                                            JAMES V. COOK, ESQ.
                                            Florida Bar Number 0966843
                                            314 West Jefferson Street
                                            Tallahassee, Florida 32301
                                            (850) 222-8080; 561-0836 fax
                                            cookjv@gmail.com

    I CERTIFY the foregoing was filed electronically on 1/27/20, and served the
    same date on counsel registered with the CM/ECF electronic mail system.
                                                                        s/James V. Cook




                                            16
